Title: From George Washington to Jeremy Belknap, 15 June 1798
From: Washington, George
To: Belknap, Jeremy



Revd Sir,
Mount Vernon 15th June 1798

Your favour of the 29th Ulto accompanying the Discourse delivered on the day recommended by the President of the U. States to be observed for a Fast, was received in the usual course of the Mail,

from Boston; and the copies therewith sent, were forwarded agreeably to your desire.
My best wishes attend the prosecution of your American Biography, and (not recollecting whether the request was made before) I desire I may be considered as a Subscriber to the first Volume. To the Proposal which came under cover to me, I have fixed my name; and will lodge the Paper in the hands of a Gentleman in Alexandria for the convenience of those who may incline to become Subscribers thereto; and thereafter to return it to you.
My information relative to the family of Calvert, is more limited than the one detailed by you. I know little more of it than what is recited in the history of Virginia; but I will send a transcript of so much of your letter as relates to this subject, to a well informed Gentleman of my acquaintance in Maryland, Judge Chase—& give you the result.
I know of no other Histories of Virginia than those mentioned in your letter. But I recollect well, to have heard the late Richard Bland of Prince George C[oun]ty say, before the Revolution, that he was either possessed of, or was collecting materials, and hoped to furnish a more correct history of it than any that was then extant. He was very competent to the undertaking, being a man of erudition & intelligence; long a member of the Councils of this State, and afterwards a member of the first Congresses that were held in Philadelphia: I cannot add however, that he was the Author of the MS transmitted to you by Carter B. Harrison. Colo. Bland, the person of whom I am speaking, has been dead more than twenty years. Bishop Madison, with whom you seem to be in the habit of corresponding, is as likely to give information on the point sought after by you, as any one pe⟨rson⟩ I am acquainted with. To the descendant of a Gentleman, (the Honble Richd Corbin, many years deceased) who it has been said possessed some valuable notes relative to an⟨cient⟩ transactions, and the actors of those ⟨times in this State I will write,⟩ and if any thing worthy of notice is obtained, you shall be furnished therewith.
If I can render you any service, in procuring materials for your valuable Biography, I shall feel pleasure in doing it. I hope both life & health will be dispensed to you by him, in whose hands all things are, until this and many others of your good works are completed. For the Discourse, which you were so obliging as to send me, and for the favourable sentiments with which it was accompanied,

I pray you to accept the best thanks of Revd Sir Your most Obedt & very Hble Servant

Go: Washington

